department of the treasury internal_revenue_service washington d c date connex-148139-02 cc psi b8 number info release date index no attention dear i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider i appreciate any questions please contact me at comments thank you for forwarding his letter if you have comment before we finalize the regulations sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure
